Exhibit 10.1

WIND RIVER SYSTEMS, INC.

EXECUTIVE OFFICERS’ CHANGE OF CONTROL

INCENTIVE AND SEVERANCE BENEFIT PLAN AND SUMMARY PLAN

DESCRIPTION

Amended and Restated January 30, 2009

SECTION 1. INTRODUCTION.

This Wind River Systems, Inc. Executive Officers’ Change of Control Incentive
and Severance Benefit Plan (the “Plan”) was approved by the Compensation
Committee of the Board of Directors of Wind River Systems, Inc. (the “Company”)
on November 16, 1995, was amended and restated effective October 14, 2008 to
comply with Internal Revenue Code Section 409A, and was further amended and
restated on January 30, 2009 (the “Effective Date”) to replace the golden
parachute excise tax gross-up provisions with “best results” golden parachute
excise provisions. The purpose of the Plan is to encourage valued senior
employees to work in the Company’s best interests during and following a Change
of Control (defined below) by providing for the payment of incentive and
severance benefits as set forth herein. As of the Effective Date, this amended
and restated Plan shall supersede any group severance benefit plan, policy or
practice previously maintained by the Company for the employees described
herein. This Plan document also is the Summary Plan Description for the Plan.

SECTION 2. ELIGIBILITY FOR BENEFITS.

(a) General Rules. Subject to the requirements set forth in this Section 2, and
subject to further limitations set forth subsequently in this Plan, the Company
will award incentive benefits to Eligible Employees and will grant severance
benefits during the Benefit Period to Eligible Employees. As a condition of
receiving severance benefits under the Plan, each Eligible Employee must execute
a general waiver and release, on the form provided by the Company, which
releases the Company from any and all claims the Eligible Employee may have
against the Company (the “Release”).

(i) “Eligible Employees” are, for purposes of the Plan’s incentive benefits, all
employees employed at the level of Vice President or above at the time of the
occurrence of a Change of Control. This term, for purposes of the Plan’s
severance benefits, shall mean all employees employed at the level of Vice
President or above whose employment with the Company is involuntarily terminated
other than for Cause or who voluntarily terminate employment for Good Reason, at
any time within twelve (12) months following a Change of Control.

(ii) “Change of Control” shall mean (i) a merger or consolidation in which the
Company is not the surviving corporation; (ii) a reverse merger in which the
Company is the surviving corporation but the shares of the Company’s common
stock outstanding immediately preceding the merger are converted by virtue of
the merger into other property, whether in the form of securities, cash or
otherwise; (iii) any other capital reorganization in which the beneficial



--------------------------------------------------------------------------------

ownership of more than fifty percent (50%) of the shares of the Company entitled
to vote changes; (iv) a transaction or group of related transactions involving
the sale of all or substantially all of the Company’s assets; or (v) the
acquisition by any person, entity or group (excluding any employee benefit plan,
or related trust, sponsored or maintained by the Company or any subsidiary of
the Company) of the beneficial ownership, directly or indirectly, of securities
of the Company representing more than fifty percent (50%) of the combined voting
power in the election of directors.

(iii) “Cause” shall mean misconduct, including: (i) conviction of any felony or
any crime involving moral turpitude or dishonesty; (ii) participation in a fraud
or act of dishonesty against the Company; (iii) conduct by Executive which based
upon a good faith and reasonable factual investigation and determination by the
Company demonstrates gross unfitness to serve; or (iv) intentional, material
violation by Executive of any contract between Executive and the Company or any
statutory duty of Executive to the Company that is not corrected within thirty
(30) days after written notice to Executive thereof. Physical or mental
disability shall not constitute “Cause”.

(iv) “Good Reason” shall mean any one of the following events which occurs on or
after the date of the Change of Control: (i) a reduction of the Eligible
Employee’s rate of compensation; (ii) reduction in the package of welfare
benefit plans, taken as a whole, provided to the Eligible Employee (except that
employee contributions may be raised to the extent of any cost increases imposed
by third parties) or any action by the Company which would adversely affect the
Eligible Employee’s participation or reduce the Eligible Employee’s benefits
under any of such plans; (iii) change in the Eligible Employee’s
responsibilities, authority, title, reporting relationship or offices resulting
in diminution of position, excluding for this purpose an isolated, insubstantial
and inadvertent action not taken in bad faith which is remedied by the Company
promptly after notice thereof is given by the Eligible Employee; (iv) request
that the Eligible Employee relocate to a worksite that is more than thirty-five
(35) miles from his prior worksite, unless the Eligible Employee accepts such
relocation opportunity; (v) material reduction in Eligible Employee’s duties;
(vi) failure or refusal of a successor to the Company to assume the Company’s
obligations under the Plan; or (vii) material breach by the Company or any
successor to the Company of any of the material provisions of the Plan;
provided, however, that the Eligible Employee must provide written notice to the
Company of the condition that could constitute a “Good Reason” event within
ninety (90) days of the initial existence of such condition and such condition
must not have been remedied by the Company within thirty (30) days of such
written notice.

(v) “Benefit Period” shall mean the period commencing on the date an employee of
the Company becomes an Eligible Employee as defined in paragraph (i) of this
Subsection (a) (the “Termination Date”) and continuing for twelve (12) months
(eighteen (18) months if the Eligible Employee is the Company’s Chief Executive
Officer) following the Termination Date, if the Termination Date occurs at any
time within twelve (12) months after the Change of Control.

(vi) “Equity Award” shall mean a grant of incentive or non-statutory stock
options, restricted stock, restricted stock units, stock appreciation rights,
performance shares, performance units, deferred stock units, or other equity or
equity award to an Eligible Employee pursuant to an equity incentive plan of the
Company.



--------------------------------------------------------------------------------

(b) Exceptions. An employee who otherwise is an Eligible Employee will not
receive severance benefits under the Plan in any of the following circumstances:

(i) The employee voluntarily terminates employment with the Company other than
for Good Reason.

(ii) The employee voluntarily terminates employment with the Company in order to
accept employment with another entity that is wholly or partly owned (directly
or indirectly) by the Company or a successor to the Company, or is wholly or
partly owned (directly or indirectly) by the parent or other affiliate of the
Company or its successor.

SECTION 3. AMOUNT OF INCENTIVE AND SEVERANCE BENEFITS.

(a) Incentive Benefits. Individuals who are Eligible Employees at the time of a
Change of Control shall receive the following incentive benefits:

(i) If, on the date of the Change of Control, the Eligible Employee has
outstanding Equity Awards to purchase or acquire shares in the stock of the
Company, the vesting schedule for such outstanding Equity Awards, to the extent
not already vested, shall be accelerated by a period of one year.

(ii) If on the date of the Change of Control, the Eligible Employee is the Chief
Executive Officer of the Company, and the Chief Executive Officer has
outstanding Equity Awards to purchase or acquire shares in the stock of the
Company, the vesting schedule for such outstanding Equity Awards, to the extent
not already vested, shall be accelerated by a period of two years.

(b) Severance Benefits. Eligible Employees whose employment is terminated as
described in Subsection 2(a) of this Plan will receive, subject to Section 4
hereof, the following severance benefits:

(i) The Eligible Employee shall receive Compensation during the Benefit Period.
“Compensation” shall be the Eligible Employee’s total base pay and bonus
(excluding draws, commissions, and other forms of additional compensation). For
purposes of this paragraph 3(b)(i), the amount of the Eligible Employee’s base
pay shall be equal to the amount of base pay actually paid to the Eligible
Employee during the twelve (12) month period (eighteen (18) months if the
Eligible Employee is the Company’s Chief Executive Officer) immediately
preceding the Termination Date. For purposes of this paragraph 3(b)(i), the
amount of the bonus shall be determined based upon the bonus which the Eligible
Employee would have been entitled to receive under the terms of the Company’s
annual incentive bonus plan for the Company’s fiscal year in which the
Termination Date occurs, assuming on-plan performance by the Eligible Employee
and the Company. If the Eligible Employee is the Company’s Chief Executive
Officer, this bonus amount shall be multiplied by a factor of 1.5.



--------------------------------------------------------------------------------

(ii) The Eligible Employee shall receive a bonus payment for the year in which
the Termination Date occurs if the Eligible Employee received a bonus payment
for the year immediately preceding the year in which the Termination Date
occurs. The amount of the bonus payment payable for the year in which the
Termination Date occurs shall be equal to the amount of the bonus payment, if
any, paid to the Eligible Employee for the year immediately preceding the year
in which the Termination Date occurs, multiplied by a fraction, the numerator of
which shall be the number of months the Eligible Employee works for the Company
during the year in which the Termination Date occurs, including the month in
which the Termination Date occurs, and the denominator of which shall be twelve.

(iii) If, on the Termination Date, the Eligible Employee has outstanding Equity
Awards to purchase or acquire shares in the stock of the Company, such
outstanding Equity Awards, to the extent they would otherwise vest if the
Eligible Employee completed twelve months of employment with the Company
following the Termination Date, shall become vested and exercisable on the
Termination Date. In addition, to the extent that any portion of the outstanding
Equity Awards of the Company’s Chief Executive Officer did not become fully
vested under paragraph 3(a)(ii) of the Plan because of the limitation of
paragraph 3(a)(iii) of the Plan, such options shall become vested and
exercisable on the Termination Date.

(iv) If the Eligible Employee has medical, dental or vision coverage, under a
group health plan sponsored by the Company on the Eligible Employee’s
Termination Date, and if the Eligible Employee timely elects continuation of
such coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), the Company will reimburse the Eligible Employee for the total
applicable premium cost paid for medical, dental and vision coverage under COBRA
as set forth in further detail under Subsection 9(a) below. Such reimbursement
shall be made within thirty (30) days of the premium payment.

SECTION 4. LIMITATION ON AMOUNT OF BENEFIT; GOLDEN PARACHUTE TAXES.

(a) Notwithstanding any other provision of the Plan to the contrary, any
benefits payable to an Eligible Employee under this Plan shall be offset, to the
maximum extent permitted by law, by any severance benefits payable by the
Company to such individual under any other arrangement covering the individual.

(b) Notwithstanding any other provision of the Plan to the contrary, (i) the
severance benefits under this Plan are in lieu of any other benefit provided
under any other group severance plan of the Company and (ii) severance benefits
under this Plan shall be reduced by the amount of any payment to which the
Eligible Employee is entitled under any individual severance agreement then in
effect between the Eligible Employee and the Company. In addition, the Company
shall withhold appropriate federal, state, local and foreign income and
employment taxes from any payments hereunder.

(c) Notwithstanding any other provision of the Plan to the contrary, in the
event that the severance and other benefits provided for in this Plan or
otherwise payable or provided to an Eligible Employee (i) constitute “parachute
payments” within the meaning of Section 280G of the Internal Revenue Code (the
“Code”), and (ii) but for this Section 4(c), would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then the Eligible



--------------------------------------------------------------------------------

Employee’s Plan benefits shall be either (a) delivered in full, or (b) delivered
as to such lesser extent which would result in no portion of such Plan benefits
being subject to the Excise Tax, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the Excise Tax,
results in the receipt by the Eligible Employee on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code.

Unless the Company and the Eligible Employee otherwise agree in writing, any
determination required under this Section 4(c) will be made in writing by a
national “Big Four” accounting firm selected by the Company or such other person
or entity to which the parties mutually agree (the “Accountants”), whose
determination will be conclusive and binding upon the Eligible Employee and the
Company for all purposes. For purposes of making the calculations required by
this Section 4(c), the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and the Eligible Employees shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 4(c). Any reduction in payments and/or
benefits required by this Section 4(c) shall occur in the following order:
(1) reduction of cash payments; and (2) reduction of equity acceleration
(full-value awards first, then stock options), and (3) other benefits paid to
the acceleration of vesting shall be cancelled in the reverse order of the date
of grant for the Eligible Employee’s equity awards.

SECTION 5. NOTICE OF TERMINATION.

Any termination by the Company, whether or not for Cause, or by the Eligible
Employee for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given by hand delivery or by registered or certified mail,
return receipt requested, postage prepaid, if to the Eligible Employee, then to
the Eligible Employee at the Eligible Employee’s address as set forth in the
Company’s records, and, if to the Company, to Wind River Systems, Inc., 500 Wind
River Way, Alameda, CA 94501, Attention: Chief Financial Officer. For purposes
of the Plan, a Notice of Termination means a written notice which (i) indicates
the specific termination provision in the Plan relied upon and (ii) if the
Termination Date is other than the date of receipt of such notice, specifies the
Termination Date (which ,subject to Section 2(a)(iv) of this Plan, shall be not
more than fifteen (15) days after the giving of such notice). The failure by the
Company or the Eligible Employee to set forth in the Notice of Termination any
fact or circumstance which contributes to a showing of Cause or of Good Reason
shall not waive any right of the Company or of the Eligible Employee,
respectively, or preclude the Company or the Eligible Employee, respectively,
from asserting such fact or circumstance in enforcing its, his or her rights
hereunder.



--------------------------------------------------------------------------------

SECTION 6. TIME OF PAYMENT /SECTION 409A.

The Company shall pay the salary continuation severance payments described in
paragraph 3(b)(i) of the Plan in accordance with its regular payroll cycle.
Bonus payments described in paragraph 3(b)(ii), if any, shall be paid by the
Company in the normal course of business, or , as may be determined by the
Company, in pro rata payments in conjunction with the salary continuation
severance payments (in accordance with the Company’s regular payroll cycle),but
in no event later than the time on which bonuses for the fiscal year of the
Company in which the Termination Date occurs would regularly be paid to those
individuals remaining employed by the Company. Notwithstanding the foregoing,
all payments under this Plan will be completed within twelve (12) months of an
Eligible Employee’s Termination Date (eighteen (18) months if the Eligible
Employee is the Company’s Chief Executive Officer). If an Eligible Employee is
indebted to the Company at his or her Termination Date, the Company reserves the
right to offset any severance benefits under the Plan by the amount of such
indebtedness. In no event shall payment of any Plan benefit payable in cash be
made prior to the Eligible Employee’s Termination Date.

Notwithstanding any other provision of this Plan, if the Eligible Employee is a
“specified employee” within the meaning of Section 409A at the time of the
Eligible Employee’s termination (other than due to death) and the payment of the
severance benefits, when considered with any other payments and benefits that
the Eligible Employee is entitled to receive, would constitute deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”), then to the extent necessary to avoid the imposition of additional
tax under Section 409A if the Deferred Compensation Separation Benefits were
paid to the Eligible Employee on or within the six (6) month period following
the Eligible Employee’s termination of employment, the payment of such Deferred
Compensation Separation Benefits shall not be made until the date six (6) months
and one (1) day following the date of the Eligible Employee’s termination of
employment, unless the Eligible Employee dies following his or her termination
of employment, in which case the Deferred Compensation Separation Benefits shall
be paid to the Eligible Employee’s estate as soon as reasonably practicable
following his or her death.

It is the intent of this Plan to comply with the requirements of Section 409A so
that none of the severance payments and benefits to be provided hereunder shall
be subject to the additional tax imposed under Section 409A, and any ambiguities
shall be interpreted to so comply. Notwithstanding anything to the contrary in
the Plan, including but not limited to Section 8, the Company reserves the right
to amend the Plan as it deems necessary or advisable, in its sole discretion and
without the consent of the Eligible Employees, to comply with Section 409A or to
otherwise avoid income recognition under Section 409A prior to the actual
payment of any incentive or severance benefits or imposition of any additional
tax (provided that no such amendment shall materially reduce the benefits
provided hereunder).

Notwithstanding any other provisions of this Plan, Eligible Employee’s receipt
of severance payments and benefits under this Plan is conditioned upon Eligible
Employee’s signing and not revoking the Release and subject to the Release
becoming effective within sixty (60) days following Executive’s termination of
employment (the “Release Period”). No severance will be paid or provided until
the Release becomes effective. No severance will be paid or provided unless the
Release becomes effective during the Release Period. In the event Eligible
Employee’s employment termination occurs on or after November 1 of any year, any
severance will be paid in arrears on the first payroll date to occur during the
following calendar year, or such later time as required by the payment schedule
applicable to each payment or benefit) or Code Section 409A.



--------------------------------------------------------------------------------

SECTION 7. MITIGATION.

The Eligible Employee shall not be required to mitigate the amount of the
severance benefits payable under this Plan by seeking other employment or
otherwise, and any amount earned by the Eligible Employee after the Termination
Date shall not reduce or otherwise affect the amount of such severance benefits,
including salary continuance, during the Benefit Period.

SECTION 8. RIGHT TO INTERPRET PLAN; AMEND AND TERMINATE; OTHER ARRANGEMENTS.

(a) Exclusive Discretion. The Plan Administrator (as defined in Subsection 13(a)
below) shall have the exclusive discretion and authority to establish rules,
forms, and procedures for the administration of the Plan, and to construe and
interpret the Plan and to decide any and all questions of fact, interpretation,
definition, computation or administration arising in connection with the
operation of the Plan, including, but not limited to, the eligibility to
participate in the Plan and amount of benefits paid under the Plan. The rules,
interpretations, computations and other actions of the Plan Administrator shall
be binding and conclusive on all persons.

(b) Amendment Or Termination. The Compensation Committee of the Board of
Directors of the Company reserves the right to amend or discontinue this Plan or
the benefits provided hereunder at any time; provided, however, that no such
amendment or termination shall affect the right to any unpaid benefit of any
Eligible Employee whose Termination Date has occurred prior to amendment or
termination of the Plan. Any action amending or terminating the Plan shall be in
writing and executed by the Chief Executive Officer or Chief Financial Officer
of the Company.

SECTION 9. CONTINUATION OF EMPLOYMENT BENEFITS.

(a) COBRA Continuation. Each Eligible Employee who is enrolled in a group
health, dental or vision plan sponsored by the Company may be eligible to
continue coverage under such health, dental or vision plan (or to convert to an
individual policy), at the time of the Eligible Employee’s termination of
employment. Subject to Section 3(b)(iv) of this Plan, the Company agrees to
reimburse the Eligible Employee for the total applicable premium cost paid for
medical, dental and vision coverage under COBRA for the Eligible Employee and
his or her qualified beneficiaries for the period ending on the earlier of
(i) the end of the Benefit Period or (ii) the date on which the Eligible
Employee is no longer entitled to COBRA continuation coverage as provided by
law. The Company will notify the individual of any such right to continue health
coverage at the time of termination. No provision of this Plan will affect the
continuation coverage rules under COBRA. Therefore, the period during which an
Eligible Employee must elect to continue the Company’s group medical or dental
coverage under COBRA, the length of time during which COBRA coverage will be
made available to the Eligible Employee, and all other rights and obligations of
the Eligible Employee under COBRA (except the obligation of the Company to
reimburse the Eligible Employee for premiums paid) will be applied in the same
manner that such rules would apply in the absence of this Plan. At the
conclusion of the period, described above, during which the Company will
reimburse the Eligible Employee for the COBRA premiums, the Eligible Employee
will be responsible for the entire payment of premiums required under COBRA, if
any, for the duration of the COBRA period.



--------------------------------------------------------------------------------

(b) Other Employee Benefits. All non-health benefits (such as life insurance and
disability coverage) terminate as of the employee’s Termination Date as provided
under the terms of those benefit plans in effect at such time (except to the
extent that any conversion privilege is available thereunder).

SECTION 10. INDEMNIFICATION.

The Company shall continue to indemnify the Eligible Employee against potential
civil liability claims arising during the period during which such Eligible
Employee was an employee of the Company in accordance with the indemnification
policies and agreements applicable to such Eligible Employee on the date of
termination to the extent permitted by applicable law. Such indemnification
shall continue from the date of termination until the statute of limitations
period expires on such potential civil liability claims.

SECTION 11. NO IMPLIED EMPLOYMENT CONTRACT.

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company and shall not be deemed (ii) to
interfere with the right of the Company to discharge any employee or other
person at any time and for any reason, which right is hereby reserved.

SECTION 12. LEGAL CONSTRUCTION.

This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974 (“ERISA”) as a
“employee welfare benefit plan” as defined in Section 3(1) of ERISA, and, to the
extent not preempted by ERISA, the laws of the State of California. If any term,
provision, covenant or restriction of the Plan is held by a court of competent
jurisdiction or other authority to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of the Plan shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated.

SECTION 13. CLAIMS, INQUIRIES AND APPEALS.

(a) Applications For Benefits And Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing. The Plan
Administrator is:

Wind River Systems, Inc.

500 Wind River Way

Alameda, CA 94501



--------------------------------------------------------------------------------

(b) Denial Of Claims. In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must provide the applicant, with
written or electronic notice, of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

(i) the specific reason or reasons for the denial

(ii) references to the specific Plan provisions upon which the denial is based;

(iii) a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

(iv) an explanation of the Plan’s procedures for appealing the denial and the
time limits applicable to such procedures, including a statement of the
applicant’s right to bring a civil action under section 502(a) of ERISA
following a denial on review of the claim, as described in Section 13(d) below.

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90)-day period. This notice of extension will describe the
special circumstances necessitating the additional time and the date by which
the Plan Administrator is to render its decision on the application.

(c) Request For A Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied , in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days following the date the person (or that
person’s authorized representative) receives written notice of the claim denial
or else the applicant loses the right to review. A request for a review shall be
in writing and shall be addressed to:

Wind River Systems, Inc.

500 Wind River Way

Alameda, CA 94501

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit, or the Plan Administrator may require the applicant to
submit written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of
all documents, records and other information relevant to his or her claim. The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.



--------------------------------------------------------------------------------

(d) Decision On Review. The Plan Administrator will provide written notice of
his or her decision on review within sixty ( 60) days after receipt of the
request, unless special circumstances require an extension of time (not to
exceed an additional sixty (60) days), for processing the request for a review.
If an extension for review is required, written notice of the extension will be
furnished to the applicant within the initial sixty (60) day period, which will
include the special circumstance requiring the extension of time and the date by
which the Plan Administrator expects to render its decision. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for benefits in whole or in part, the notice will set
forth, in a manner calculated to be understood by the applicant, the following:

(i) the specific reason or reasons for the denial;

(ii) references to the specific Plan provisions upon which the denial is based;

(iii) a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to his or her claim; and

(iv) a statement of the applicant’s right to bring a civil action under section
502(a) of ERISA.

(e) Rules And Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

(f) Exhaustion Of Remedies. No legal action for benefits under the Plan may be
brought until the claimant (i) has submitted a written application for benefits
in accordance with the procedures described by Subsection 13(a) above, (ii) has
been notified by the Plan Administrator that the application is denied ,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Subsection 13(c) above and (iv) has been
notified that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to a Participant’s claim
or appeal within the relevant time limits specified in this Section 13, the
Participant may bring legal action for benefits under the Plan pursuant to
Section 502(a) of ERISA.

 

14. BASIS OF PAYMENTS TO AND FROM PLAN.

All benefits under the Plan shall be paid by the Company. The Plan shall be
unfunded, and benefits hereunder shall be paid only from the general assets of
the Company.



--------------------------------------------------------------------------------

SECTION 15. OTHER PLAN INFORMATION.

 

Plan Name:

  

Wind River Systems, Inc. Executive Officers’

Change of Control Incentive and Severance Benefit Plan

Plan Sponsor:

  

Wind River Systems, Inc.

500 Wind River Way

Alameda, CA 9450l

 

(800) 545-9463

Identification Numbers:

   EIN: 94-2873391    PLAN: 503

Plan Year:

   January 1 to December 31

Plan Administrator:

  

Wind River Systems, Inc.

500 Wind River Way

Alameda, CA 94501

(800) 545-9463

Agent for Service of Legal Process.: Wind River Systems, Inc., 500 Wind River
Way, Alameda, CA 94501. Service of process also may be made upon the Plan
Administrator.

 

Type of Plan:

   Severance Plan/Employee Welfare Benefit Plan

Plan Costs:

   The cost of the Plan is paid by the Company.

SECTION 16. STATEMENT OF ERISA RIGHTS.

Participants in this Plan (which is a welfare benefit plan sponsored by Wind
River Systems, Inc.) are entitled to certain rights and protections under ERISA.
If you are an Eligible Employee, you are considered a participant in the Plan
and, under ERISA, you are entitled to:

(a) Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as work sites, all Plan documents and copies of all
documents filed by the Plan with the U.S. Department of Labor, such as detailed
annual reports;

(b) Obtain copies of all Plan documents and Plan information upon written
request to the Plan Administrator. The Administrator may make a reasonable
charge for the copies;

(c) Receive a summary of the Plan’s annual financial report, in the case of a
plan which is required to file an annual financial report with the Department of
Labor.

(d) (Generally, all pension plans and welfare plans with one hundred (100)or
more participants must file these annual reports.)

In addition to creating rights for Eligible Employees, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan, called “fiduciaries” , have a duty to do so prudently and in
the interests of you and the other



--------------------------------------------------------------------------------

Eligible Employees. No one, including the Company or any other person, may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a benefit under the Plan or exercising your rights under ERISA. If
your claim for a benefit under the Plan is denied, in whole or in part, you must
receive a written explanation of the reason for the denial. You have the right
to have the denial of your claim reviewed. (The claim review procedure is
explained in Section 13 above.)

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan and do not receive them within
thirty (30) days, you may file suit in a federal court. In such a case, the
court may require the Plan Administrator to provide the materials and pay you up
to $110 a day until you receive the materials, unless the materials were not
sent because of reasons beyond the control of the Plan Administrator. If you
have a claim for benefits that is denied or ignored, in whole or in part, you
may file suit in a state or federal court. If it should happen that you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a federal court. In any
case, the court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you may contact the nearest office of the Employee Benefits
Security Administration (formerly the Pension and Welfare Benefits
Administration), U.S. Department of Labor, listed in your telephone directory,
or the Division of Technical Assistance and Inquiries, Employee Benefits
Security Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.



--------------------------------------------------------------------------------

SECTION 17. EXECUTION.

To record the adoption of the amended and restated Plan as set forth herein,
effective as of the Effective Date, Wind River Systems, Inc. has caused its duly
authorized officer to execute the same this 30th day of January, 2009.

 

WIND RIVER SYSTEMS, INC. By:   /s/ Ian Halifax Title:   Chief Financial Officer